IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-08-00359-CR

JOE LOUIS LANDRUM,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 82nd District Court
                                Falls County, Texas
                               Trial Court No. 8563


                           MEMORANDUM OPINION


       A jury found Appellant Joe Landrum guilty of aggravated robbery and assessed

an eighty-year prison sentence. In his sole issue, Landrum asserts that the evidence is

legally insufficient. We will affirm.

       When reviewing a challenge to the legal sufficiency of the evidence to establish

the elements of a penal offense, we must determine whether, after viewing all the

evidence in the light most favorable to the verdict, any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. See Jackson v.
Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). Our duty is to

determine if the finding of the trier of fact is rational by viewing all of the evidence

admitted at trial in the light most favorable to the verdict. Adelman v. State, 828 S.W.2d
418, 422 (Tex. Crim. App. 1992). Any inconsistencies in the evidence are resolved in

favor of the verdict. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).

       In reviewing the sufficiency of the evidence, we should look at “events
       occurring before, during and after the commission of the offense and may
       rely on actions of the defendant which show an understanding and
       common design to do the prohibited act.” Cordova v. State, 698 S.W.2d
107, 111 (Tex. Crim. App. 1985). Each fact need not point directly and
       independently to the guilt of the appellant, as long as the cumulative force
       of all the incriminating circumstances is sufficient to support the
       conviction. See Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993)
       (“[i]t is not necessary that every fact point directly and independently to
       the defendant’s guilt; it is enough if the conclusion is warranted by the
       combined and cumulative force of all the incriminating circumstances.”);
       Barnes v. State, 876 S.W.2d 316, 321 (Tex. Crim. App. 1994); Alexander v.
       State, 740 S.W.2d 749, 758 (Tex. Crim. App. 1987). Circumstantial evidence
       is as probative as direct evidence in establishing the guilt of an actor, and
       circumstantial evidence alone can be sufficient to establish guilt. Guevara,
152 S.W.3d at 49. On appeal, the same standard of review is used for both
       circumstantial and direct evidence cases. Id.
       ...
                Under the Jackson test, we permit juries to draw multiple reasonable
       inferences as long as each inference is supported by the evidence
       presented at trial. However, juries are not permitted to come to
       conclusions based on mere speculation or factually unsupported
       inferences or presumptions.
       ...
                [C]ourts of appeals should adhere to the Jackson standard and
       determine whether the necessary inferences are reasonable based upon
       the combined and cumulative force of all the evidence when viewed in the
       light most favorable to the verdict.

Hooper v. State, 214 S.W.3d 9, 13, 15-17 (Tex. Crim. App. 2007).

       The evidence shows that two persons—a young woman and a young man—


Landrum v. State                                                                       Page 2
entered the home of George Harlan, a disabled 73-year-old widower, around 9:00 pm in

Marlin. The man asked Harlan for his money, hit Harlan in the face, and threw him to

the floor. The intruders tied Harlan’s hands behind his back and his feet with cut

telephone cords, and they gagged him by stuffing a sock in his mouth. They then went

through Harlan’s pockets and every room in his house, and left in Harlan’s pickup

truck. Harlan was able to free himself to walk to a neighbor’s house, and the police

were called.

       Harlan said that he got a good look at the male assailant because his face was

only inches from Harlan when he demanded money. Within an hour, he described to

police the two persons as being a black male and a “light-complected” female, both

between the ages of 19 and 25. The male looked like a boxer, about five feet, ten inches

tall, and was wearing a black hood. Items taken in the robbery included Harlan’s cell

phone, credit cards, fifty-cent coins, and his truck.

       On the next day, Harlan’s daughter learned that her father’s stolen credit card

had been used in Temple and that his cell phone had been used. She obtained a print-

out of the cell phone’s activity usage and gave it to police, who determined that a call

had been made to Linda Adams, who lived in Chilton. Landrum also lived in Chilton.

Police interviewed Adams, who told them she had received a phone call from Ashley

Collins, her granddaughter, on the night of the robbery. Adams told police that her

granddaughter was 19 years of age and dated a young black man who was 22 or 23

years of age and was called “Duke,” a nickname for Landrum. Adams gave police a

photo of Collins and Landrum together.

Landrum v. State                                                                  Page 3
        Based on the photo, police developed two photo line-ups for Collins and

Landrum, and two days after the robbery, Harlan identified Collins as the female and

believed that the black male was one of two in the photo spread. Landrum was one of

the two. At trial Harlan identified Landrum as the male assailant.

        Adams said that Collins was not dating anyone but Landrum and that on the day

of the robbery, she had left with Landrum that morning. When Collins called Adams

on the night of the robbery, Collins left a message on Adams’s answering machine, and

Adams could hear Landrum’s voice in the background. A car dealership employee

testified that Landrum and Collins were in Marlin on the afternoon of the day of the

robbery and were on foot, and the car dealership was in close proximity to Harlan’s

home.

        Police were able to determine that Harlan’s cell phone was used to make toll-free

calls to Harlan’s credit card companies after the robbery, and Harlan’s card was used or

attempted to be used at an ATM in Temple after the robbery. Photos from the Temple

ATM were obtained, and they show a young black male in a hooded sweatshirt. A

police officer identified Landrum as the person in the ATM photo, as did Adams and

Stephanie Roberson, the girlfriend of Landrum’s uncle.

        Harlan’s truck was found in Temple, and Collins and Landrum were

apprehended in a Temple apartment that was a mile and a half from where the truck

was found. Roberson said that Landrum and Collins showed up at her apartment on

the night of the robbery, and Landrum was wearing a “hoodie.” When they were

apprehended, they were trying to sneak out of a back window of the apartment.

Landrum v. State                                                                   Page 4
Among the items found in Collins’s purse were Harlan’s cell phone and fifty-cent coins

believed to have been taken in the robbery.

       Landrum did not present any alibi evidence and did not dispute Collins’s

involvement in the robbery. His trial attorney vigorously cross-examined witnesses,

including Harlan, on the male assailant’s identity.

       The gist of Landrum’s no-evidence complaint is that Harlan’s identification of

Landrum as the male assailant is suspect because Harlan could not positively identify

Landrum in the photo line-up. As a result, the jury’s guilty verdict is irrational because

Landrum’s movement from Marlin to Temple cannot be considered as evidence of flight

and Collins, not Landrum, possessed Harlan’s stolen property. But we view all of the

above-detailed direct and circumstantial evidence in the light most favorable to the

verdict, and its combined and cumulative force is legally sufficient; a rational juror

could find, beyond a reasonable doubt, that Landrum committed the aggravated

robbery.

       We overrule Landrum’s sole issue and affirm the trial court’s judgment.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed August 25, 2010
Do not publish
[CRPM]


Landrum v. State                                                                    Page 5